 

Exhibit 10.11

 

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”), is hereby made this 17th
day of January between UroGen Pharma, Inc., (the “Company”, a wholly-owned
subsidiary of UroGen Pharma, Ltd., the "Parent") and Stephen L. Mullennix (the
“Executive”, or “you”) (collectively, the “Parties”).

Whereas, the Company desires for Executive to provide services to the Company,
and wishes to provide Executive with certain compensation and benefits in return
for such employment services; and

Whereas, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits;

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1.Employment by the Company.

1.1Position.  Executive shall serve as the Company’s Chief Operating Officer.
Executive’s employment with the Company shall commence on February 15, 2018 (the
“Start Date”) and shall be a member of the Senior Management Team.  During
Executive’s employment with the Company, Executive will devote Executive’s best
efforts and substantially all of Executive’s business time and attention to the
business of the Company, except for (i) approved outside activities (e.g.,
charitable activities, conferences, events, etc.) and (ii) approved vacation
periods, reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies, and as otherwise permitted by this
Agreement.  

1.2Duties and Location.  Executive shall perform such duties as are typically
required by a Chief Operating Officer, including, in coordination with
department heads, alignment and execution oversight of the Company’s key efforts
in order to help meet its short and long-term business goals and objectives,
implementing procedures and resources to promote improvements in operational
processes and employee motivation, and measuring and reporting on the Company’s
operational performance.  Executive will report to the Company's Chief Executive
Officer.  Your primary work location will initially be your home in the Los
Angeles area, until the Company’s Los Angeles facility is established, upon
which time you will work out of such office. This position will involve travel
(about 30% of your time), particularly to the Company’s NYC facility and to
investor events.

The Company will reimburse you for reasonable travel and other business expenses
incurred by you in furtherance of, or in connection with, the performance of
your duties hereunder, in accordance with the Company’s expense reimbursement
policy as in effect from time to time.

 

--------------------------------------------------------------------------------

 

The Company approves of your working from your home office subject to the terms
set forth below:  

 

•

You are expected to devote your time and attention to your job duties on a
full-time basis, and maintain satisfactory performance.  You are expected to
personally perform all work duties for the Company.  You will be responsible for
establishing and maintaining a proper work environment in which personal
distractions, such as non-business telephone calls and visitors, are kept to a
minimum.  The Company has sole discretion to change the parameters of your work
from home arrangement, and to require you to perform your work in one of the
Company’s Los Angeles based offices at a later date.

 

•

You and the Company agree that you will use the information technology devices,
including the computer provided by the Company, to perform your duties.  The
Company will provide you with, or reimburse you for, basic office supplies,
telecommunication and other normal costs associated with operating from a home
office.  You will be responsible for furnishing your home office and for
insuring any office equipment not owned by the Company.  Any tax implications
related to your home office and personal office equipment will be your
responsibility.

 

•

You are expected to comply with all Company policies while working from
home.  In particular, you must safeguard all Company Confidential Information,
and take steps to ensure it is not intermingled or disclosed.  You will be
covered by the Company’s workers’ compensation insurance for work-related
injuries or illnesses.  You are expected to report any job-related accidents
that occur while you are performing your job duties for the Company to an
appropriate human resources employee or other executive as soon as possible.  

1.3Policies and Procedures.  The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

2.Compensation.

2.1Salary.  For services to be rendered hereunder, Executive shall receive a
base salary at the rate of $375,000 per year (the “Base Salary”), subject to
standard payroll deductions and withholdings and payable in accordance with the
Company’s regular payroll schedule.  

2.2Signing Bonus.  The Company will pay Executive a one-time Signing Bonus of
$70,000, such payment subject to standard payroll deductions and
withholdings.  The Signing Bonus shall be paid to Executive on the first
regularly-scheduled Company payroll date after the Start Date.  

 

--------------------------------------------------------------------------------

 

2.3Annual Bonus.  Executive will be eligible for an annual discretionary bonus,
with an annual target of 40% of Executive’s Base Salary (the “Annual Bonus”,
pro-rated in the case of a partial calendar year).  Whether Executive receives
an Annual Bonus for any given year, and the amount of any such Annual Bonus,
will be determined by the Company in its sole discretion based upon the
Company’s and Executive’s achievement of goals and objectives to be determined
on an annual basis by the Company in a manner consistent with other senior
management.  Except as outlined in Section 5.2, Executive must remain an active
employee through the end of any given calendar year in order to earn an Annual
Bonus for that year and any such bonus will be paid prior to March 15 of the
following year.  

3.Standard Company Benefits. Executive shall be eligible to participate in all
employee benefit programs which are made available generally to the Company’s
U.S.-based senior executive group, on a basis comparable to such group. Employee
shall be eligible to receive one hundred sixty hours (160) paid time off (PTO)
hours annually, in accordance with the Company’s paid time off policy. The
Company reserves the right to cancel or change the benefit plans or programs it
offers to its employees at any time, provided that such cancellation or change
is generally applicable to the Company’s U.S.-based senior executive group
participating in such plan or program.   The Company will reimburse Executive
for costs of interim health insurance coverage in the period (if any) between 30
days after termination of Executive’s current health insurance plan, and being
covered by the Company’s plan.

4.Equity.  

4.1Subject to approval by the Board of Directors of the Parent, Executive shall
be granted an option to purchase 45,000 ordinary shares in the Parent at the
fair market value on the date of grant (the “Option”) and 12,000 shares of
restricted stock of the Parent (the "RS").  The Option and RS shall be governed
in all respects by the terms of the governing plan documents and option and
restricted stock agreements between Executive and the Parent.  The Option and RS
will vest over 3 years - 1/3 will vest on the first anniversary of the Start
Date of this agreement, and 1/12 of the Option and RS will vest quarterly
thereafter for the remaining 8 quarters. Executive will be eligible for
consideration for annual grants of additional equity awards pursuant to the
process applicable to other members of the executive leadership team, with the
terms of any such grants to be determined in the sole discretion of the Board.

4.2Acceleration.  If there is a Change of Control (as defined below) and (i)
Executive’s employment is terminated Without Cause (as defined below), or (ii)
Executive terminates his employment with Good Reason (as defined below), in
either case within three months prior to, or 24 months following the effective
date of the Change of Control, then all of the Executive's unvested restricted
shares and options, including any unvested portion of the Option and RS, shall
be accelerated such that 100% of the unvested options and shares shall be deemed
immediately vested and exercisable as of the date of the closing of the Change
in Control.  Such acceleration shall be in addition to any
non-acceleration-related benefits provided in Section 5.2 below.  

 

--------------------------------------------------------------------------------

 

5.Termination of Employment; Severance.

5.1At-Will Employment.  Executive’s employment relationship is at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause or advance notice.

5.2Termination By Company Without Cause; Termination by Executive With Good
Reason; Death or Disability

(i)The Company may terminate Executive’s employment with the Company at any time
without Cause (as defined below).  Executive may terminate his employment at any
time for Good Reason, as defined below.  Executive’s employment with the Company
may also be terminated due to Executive’s death or Disability.  For this
purpose, “Disability” shall mean that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, and shall be determined
in the good faith and reasonable discretion of the Board.

(ii)In the event Executive’s employment with the Company is terminated by the
Company without Cause, by the Executive for Good Reason, or by reason of
Executive’s death or Disability, then provided such termination constitutes a
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), and provided that Executive remains in compliance
with the terms of this Agreement, the Company shall provide Executive with the
following Severance Benefits:

(a)The Company shall pay Executive, as severance, the equivalent of nine (9)
months of Executive’s base salary in effect as of the date of Executive’s
employment termination (without taking into account any reduction in salary
constituting Good Reason), subject to standard payroll deductions and
withholdings (the “Severance”).  The Severance will be paid as a continuation on
the Company’s regular payroll, beginning on the sixtieth (60th) day following
Executive’s Separation from Service, provided the Separation Agreement (as
discussed in Paragraph 6) has become effective.

(b)The Company shall pay Executive a pro rata portion of the annual bonus for
the year of termination, which bonus shall be paid only to the extent earned
based on actual Company performance (with any individual performance component
deemed achieved), on the date in the year following termination on which bonuses
are paid to other senior executives of the Company (but in any event prior to
March 15 of such year) provided the Separation Agreement (as discussed in
Paragraph 6) has become effective.

(c)The Company shall pay Executive any annual bonus earned with respect to the
year preceding the year of termination, if not already paid by the date of
termination, which amount shall be paid on the sixtieth (60th) day following
Executive’s Separation from Service, provided the Separation Agreement (as
discussed in Paragraph 6) has become effective.

 

--------------------------------------------------------------------------------

 

(d)The vesting of any of the Executive's unvested restricted shares and options,
including the Option, shall be accelerated such that 50% of the then-unvested
restricted shares and options shall be deemed immediately vested and exercisable
as of Executive’s last day of employment.

5.3Resignation by the Executive Without Good Reason; Termination by the Company
for Cause

(i)The Company may terminate Executive’s employment with the Company at any time
for Cause and Executive may resign at any time.  

(ii)If Executive resigns or the Company terminates Executive’s employment for
Cause, then (i) Executive will no longer vest in additional unvested portions in
the Option and the RS, (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned), and (c) Executive will not be entitled to any Severance Benefits.  In
addition, Executive shall resign from all positions and terminate any
relationships as an employee, advisor, officer or director with the Company and
any of its affiliates, each effective on the date of termination.

6.Conditions to Receipt of Severance Benefits.  The receipt of the Severance
Benefits will be subject to Executive signing and not revoking a separation
agreement and release of claims in a form reasonably satisfactory to the Company
(the “Separation Agreement”).  No Severance Benefits will be paid or provided
until the Separation Agreement becomes effective.  Executive shall also resign
from all positions and terminate any relationships as an employee, advisor,
officer or director with the Company and any of its affiliates, each effective
on the date of termination.

7.Section 409A.  It is intended that all of the Severance Benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A.  For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Executive’s right
to receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct
payment.  Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Code Section
409A(a)(2)(B)(i), and if any of the payments upon Separation from Service set
forth herein and/or under any other agreement with the Company are deemed to be
“deferred compensation”, then to the extent delayed commencement of any portion
of such payments is required in order to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under Section
409A, such payments shall not be provided to Executive prior to the earliest of
(i)

 

--------------------------------------------------------------------------------

 

the expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company, (ii) the date of Executive’s death or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation.  Upon the first business day following the expiration of
such applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Paragraph shall be paid in a lump sum to Executive, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.

8.Definitions.  

8.1Change of Control.  For purposes of this Agreement, “Change of Control” shall
mean: the acquisition of the Company or the Parent by another entity by means of
any transaction or series of related transactions approved by the Board of
Directors of the Parent to which the Parent is party (including, without
limitation, any stock acquisition, reorganization, merger or consolidation, but
excluding any sale of stock for capital raising purposes) other than a
transaction or series of transactions in which the holders of the voting
securities of the Parent outstanding immediately prior to such transaction
continue to retain (either by such voting securities remaining outstanding or by
such voting securities being converted into voting securities of the surviving
entity), as a result of shares in the Company held by such holders prior to such
transaction, at least fifty percent (50%) of the total voting power represented
by the voting securities of the Company or such surviving entity outstanding
immediately after such transaction or series of transactions.

8.2Cause.  For purposes of this Agreement, “Cause” for termination will mean:
(a) commission of any felony, or other crime involving dishonesty; (b)
participation in any fraud against the Company; (c) material breach of
Executive’s duties to the Company; (d) intentional and material damage to any
property of the Company; (e) misconduct or other violation of Company policy
that causes material harm to the Company; (f) material breach of any material
written agreement with the Company or any material written Company policy; and
(g) conduct by Executive which in the good faith and reasonable determination by
the Board of Directors demonstrates gross unfitness to serve. An event described
in (c), (d), (f) and (g) shall not be treated as “Cause” until after Executive
has been given written notice of such event, failure, conduct or breach and
Executive fails to cure such event, failure, conduct or breach within 30 days
from such written notice; provided, however, that such 30-day cure period shall
not be required if the event, failure, conduct or breach is incapable of being
cured.

8.3Good Reason.  For purposes of this Agreement, “Good Reason” for resignation
will mean: (a) a material reduction in Executive’s responsibilities,
authorities, title or reporting relationship; (b) following the establishment of
the Company’s Los Angeles office, the requirement that Executive relocate to a
location greater than 30 miles from the Los Angeles office, unless mutually
agreed that the Executive will relocate to the Company’s NYC office; or (c)
material breach by the Company of any material agreement between Executive and
the Company, including this Agreement.  In order for Executive to resign for
Good Reason, Executive must provide written notice to the Company’s Board or
Chief Executive Officer within 90 days after the

 

--------------------------------------------------------------------------------

 

first occurrence of the event giving rise to Good Reason setting forth the basis
for Executive’s resignation. Executive must then allow the Company at least 45
days from receipt of such written notice to cure such event, and if such event
is not reasonably cured by the Company within such 45 day period (the “Cure
Period”), the Executive must then resign from all positions Executive then holds
with the Company not later than 90 days after the expiration of the Cure Period.

9.Proprietary Information Obligations.  As a condition of employment, Executive
shall execute and abide by the Company’s standard form of At-Will Employment,
Confidential Information, Invention Assignment, and Arbitration Agreement (the
“Confidentiality Agreement”).

10.Outside Activities During Employment and Non-Compete

10.1Non-Company Business.  Except with the prior written consent of the Company,
which will not unreasonably be withheld, Executive will not during the term of
Executive’s employment with the Company undertake or engage in any other
employment, occupation or business enterprise, other than ones in which
Executive is a passive investor.  Executive may engage in civic and
not-for-profit activities, so long as such activities do not materially
interfere with the performance of Executive’s duties hereunder.  

10.2Non-Solicitation.  The Executive agrees that during the period of his
employment by the Company, and for a period of 9 months thereafter, the
Executive will not, without the Company's prior written consent, directly or
indirectly, by himself or through others, offer, solicit or attempt to solicit,
for employment or other engagement, or otherwise contract or seek to contract
the services of, any individual who is employed or engaged (whether directly or
indirectly) by the Company or induce or entice or attempt to induce or entice
such individual to leave such employment or other engagement or otherwise
interfere in his/her relationship with the Company, except as part of a general
solicitation for employment that is not targeted at any specific individual or
organization.

11.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that may arise in connection with your employment with the Company, you
and the Company agree that any and all disputes, claims, or causes of action
arising from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, your employment, or the
termination of your employment, including but not limited to statutory claims,
will be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in the Los Angeles, California
area, or as otherwise agreed upon by you and the Company, conducted by JAMS,
Inc. (“JAMS”) under the then-applicable JAMS rules (available at the following
web address: https://www.jamsadr.com/rules-employment, and which will be
provided to you on request).  By agreeing to this arbitration procedure, both
you and the Company waive the right to resolve any such dispute through a trial
by jury or judge or administrative proceeding.  You will have the right to be
represented by legal counsel at any arbitration proceeding.  In addition, all
claims, disputes, or causes of action under this section, whether by you or the
Company, must be brought in an individual capacity, and shall not be brought as
a plaintiff (or claimant) or class member in any purported class or

 

--------------------------------------------------------------------------------

 

representative proceeding, nor joined or consolidated with the claims of any
other person or entity.  The Arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding.   To the extent that the preceding sentences regarding
class claims or proceedings are found to violate applicable law or are otherwise
found unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration.  The arbitrator
shall:  (a) have the authority to compel adequate discovery for the resolution
of the dispute and to award such relief as would otherwise be permitted by law;
and (b) issue a written arbitration decision, to include the arbitrator’s
essential findings and conclusions and a statement of the award.  The arbitrator
shall be authorized to award any or all remedies that you or the Company would
be entitled to seek in a court of law.  The Company shall pay all JAMS’
arbitration fees in excess of the amount of court fees that would be required of
you if the dispute were decided in a court of law.  Nothing in this letter is
intended to prevent either you or the Company from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any such
arbitration.  Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.  

12.General Provisions.

12.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

12.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

12.3Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

12.4Complete Agreement.  This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between Executive and the Company
with regard to this subject matter and is the complete, final, and exclusive
embodiment of the Parties’ agreement with regard to this subject matter.  This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations.  It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a writing
signed by a duly authorized officer of the Company.

 

--------------------------------------------------------------------------------

 

12.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

12.6Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

12.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

12.8Tax Withholding and Indemnification.  All payments and awards contemplated
or made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities.  Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

12.9Insurance and Indemnification. The Company agrees to indemnify Executive in
accordance with Company policy and applicable laws with respect to any acts or
omissions Executive may have committed in his capacity as an office holder of
the Company, and to include his in the Company’s existing D&O insurance policy
in accordance with Company policy and applicable laws.  

12.10Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.  

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.

 

UroGen Pharma, Inc.

 

 

 

By:

 

/s/ Ron Bentsur

 

 

Ron Bentsur

 

 

Chief Executive Officer

 

 

 

Executive

 

 

 

/s/Stephen L. Mullennix

 

 

Stephen L. Mullennix

 

 